          Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


          v.                                                           CRIMINAL
                                                                       NO. 16-444

 JEFFREY CURTIS DREXLER


                              MEMORANDUM OPINION

Schmehl, J. /s/JLS                                                      July 30, 2021

          Before the Court is a pro se motion filed by Defendant Drexler that seeks

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The government has filed a

 response, and Defendant’s motion is now ready for decision.

     I.        STATEMENT OF FACTS

          Drexler was sentenced by this Court to a term of 120 months’ incarceration – the

 mandatory minimum required by law – for his conviction for possessing images and

 video involving the sexual abuse and exploitation of children. By his own admission,

 Drexler committed these crimes multiple times each week for at least the eight to nine

 years leading up to his arrest. At the time he committed these federal offenses, Drexler

 was already a convicted child sex offender, having been convicted of the exact same

 crimes in state court. He was also a Megan’s Law Child Sex Offender registrant at the

 time he committed these new federal crimes.

          On May 8, 2017, he was sentenced by this Court to the mandatory minimum term

 of 10 years’ incarceration, followed by 25 years’ supervised release. Drexler is serving

 his sentence at Fort Dix FCI, with an anticipated release date of April 28, 2025. He has
      Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 2 of 8




served approximately 53 months and has credit for good conduct time of approximately 7

months, for total time served of approximately 60 months. He has not committed any

disciplinary infraction during his time in custody.

       On January 2, 2021, Drexler filed a pro se letter with the Court, requesting

compassionate release based on his self-reported history of upper respiratory conditions,

which Drexler identified as asthma and bronchitis. The government responded to

Drexler’s compassionate release motion and provided his medical records from the

Bureau of Prisons. The records show that Drexler, who is 32 years old, presents with

almost no medical issues at all. ECF No. 39. Over the years of his incarceration since

2016, Drexler has been seen by the medical staff for general physicals, optometry

appointments, and headaches. See Exhibit B at 14. He was treated for gastroesophageal

reflux disease (GERD) in 2016 and 2017 but is currently not taking any medications for

that or any other condition. See Exhibit B at 4. Indeed, though he claims to have suffered

for years from asthma and bronchitis, his medical records from the BOP include no

complaint or treatment connected to either of those two conditions. The only reference to

asthma in the BOP records was in 2016 when the defendant self-reported a history of

asthma. See ECF 35 at 2. Drexler provided the Court with some medical records from

1997 to 1999 that show bronchitis and some coughing issues, but no records reflect any

type of respiratory condition after 1999.

       The records also show that Drexler contracted COVID-19 on December 29, 2020,

and suffered from hardly any symptoms. See Exh. B. at 1, 32. Further, on March 22,

2021, Drexler refused the Pfizer vaccine that was offered to him. Id. at 16.




                                             2
         Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 3 of 8




   II.      LEGAL AUTHORITY

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

         (c) Modification of an Imposed Term of Imprisonment.—The court may
         not modify a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that
                does not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction . . . and that such a reduction is consistent with
                    applicable policy statements issued by the Sentencing
                    Commission . . . .

         The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and

provides that the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to

the extent that they are applicable,” and the Court determines that “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” In application note 1 to the policy statement, the Commission identifies

“extraordinary and compelling reasons” that may justify compassionate release as

follows:

                1. Extraordinary and Compelling Reasons.—Provided the
                   defendant meets the requirements of subdivision (2) [regarding



                                              3
Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 4 of 8




         absence of danger to the community], extraordinary and
         compelling reasons exist under any of the circumstances set
         forth below:

      (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a
                serious and advanced illness with an end of life
                trajectory). A specific prognosis of life expectancy (i.e.,
                a probability of death within a specific time period) is
                not required. Examples include metastatic solid-tumor
                cancer, amyotrophic lateral sclerosis (ALS), end-stage
                organ disease, and advanced dementia.

            (ii) The defendant is—

                   (I) suffering from a serious physical or medical
                       condition,

                   (II) suffering from a serious functional or cognitive
                        impairment, or

                   (III) experiencing deteriorating physical or mental
                         health because of the aging process, that
                         substantially diminishes the ability of the
                         defendant to provide self-care within the
                         environment of a correctional facility and from
                         which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant

            (i)       is at least 65 years old;

            (ii)      is experiencing a serious deterioration in physical or
                      mental health because of the aging process; and

             (iii)    has served at least 10 years or 75 percent of his or
                      her term of imprisonment, whichever is less.

      (C) Family Circumstances.—

             (i)      The death or incapacitation of the caregiver of the
                      defendant’s minor child or minor children.

             (ii)     The incapacitation of the defendant’s spouse or
                      registered partner when the defendant would be the



                                     4
      Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 5 of 8




                               only available caregiver for the spouse or registered
                               partner.

               (D) Other Reasons.— As determined by the Director of the Bureau
                  of Prisons, there exists in the defendant’s case an extraordinary
                  and compelling reason other than, or in combination with, the
                  reasons described in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances that meet the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019). The Third Circuit held: “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). See also United States v. Roeder, 807 F. App’x 157, 160-61 (3d Cir.

2020) (per curiam) (not precedential) (“the existence of a widespread health risk is not,

without more, a sufficient reason for every individual subject to a properly imposed

federal sentence of imprisonment to avoid or substantially delay reporting for that

sentence.”), id. at 161 n.16 (“Similarly, the existence of some health risk to every federal

prisoner as the result of this global pandemic does not, without more, provide the sole

basis for granting release to each and every prisoner within our Circuit.”).

       If a defendant’s medical condition is found to be the type of condition that puts a

defendant at the increased risk of an adverse outcome from COVID-19, a court must next

analyze the factors under section 3553(a) and the Sentencing Commission’s policy

statement. Section 3582(c)(1)(A) requires a court to consider the “factors set forth in

section 3553(a) to the extent they are applicable” before a sentence may be reduced.




                                              5
      Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 6 of 8




These factors require a determination of whether the sentence served “reflect[s] the

nature and circumstances of the offense and the history and characteristics of the

defendant;” “reflect[s] the seriousness of the offense;” “promote[s] respect of the law;”

and “afford[s] adequate deterrence to criminal conduct.” The statute also instructs a court

to consider the Sentencing Commission's policy statement, which allows a sentence

reduction only if “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

   III.      DISCUSSION

          As stated above, Drexler asserts that he suffers from asthma and bronchitis. The

CDC’s risk factors list was recently updated and includes moderate to severe asthma as a

condition that is a CDC risk factor in relation to COVID-19. Here, Drexler has presented

absolutely no evidence showing that he suffers from asthma at all, let alone the moderate

to severe asthma that would place him at greater risk of an adverse outcome from

COVID-19. As Drexler has no health conditions whatsoever, his motion will be denied.

          Further, as documented in his medical records, Drexler refused the Pfizer vaccine

on March 22, 2021. Thus, it seems Drexler has voluntarily declined to mitigate his risk of

further COVID-19 infection. There is no apparent medical reason why Drexler should not

receive the vaccine, as the records state that he merely “refused.” Accordingly, I find that

his refusal to accept a vaccine negates any “extraordinary and compelling reason” for

relief that otherwise may have existed. This is in line with other courts in this circuit, who

have similarly found that individuals who have declined vaccination to protect them

against COVID-19 are not entitled to compassionate release. United States v. Adams,

2021WL 2822939 (E.D. Pa., July 7, 2021); United States v. Ortiz, 2021 WL 1422816




                                              6
      Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 7 of 8




(E.D. Pa. Apr. 15, 2021); United States v. Bautista, 2021 WL 1264596 (E.D. Pa. Apr.6,

2021); United States v. Jackson, 2021 WL 1145903 (E.D. Pa. Mar. 25, 2021); United

States v. Robinson, 2021 WL 719658 (W.D. Pa. Feb. 23, 2021).

       In addition, it is worth noting that Drexler contracted COVID-19 and appears to

have recovered from it without any serious consequences. In this circumstance, the large

majority of courts to address the matter have concluded that the risk is mitigated, and

compassionate release is not justified. See, e.g., United States v. Wiltshire, 2020 WL

7263184, at *6 (E.D. Pa. Dec. 9, 2020) (Pratter, J.) (“the risk of reinfection after a prior

positive test for COVID-19 is a not basis for compassionate release here.”); see also

United States v. Carter, 2021 WL 427110, at *1 (E.D. Pa. Feb. 8, 2021) (McHugh, J.);

United States v. Dan, 2020 WL 3453845, at *5 (D. Haw. June 24, 2020); United States v.

Mogan, 2020 WL 2558216, at *4 n.29 (E.D. La. May 20, 2020); United States v. Russo,

2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020) (denying otherwise meritorious

motion for compassionate release because defendant tested positive for COVID-19

during the pendency of the motion); United States v. McCollough, 2020 WL 2812841, at

*2 (D. Ariz. May 29, 2020).

       Further, t he Federal Bureau of Prisons, as of the date of this opinion, reports that

there are 2,879 inmates housed at Fort Dix FCI. FEDERAL BUREAU OF

PRISONS, Fort Dix FCI, https://www.bop.gov/locations/list.jsp (last visited on July 27,

2021). As of the date of this opinion, only 1 staff member and no inmates are infected

with COVID-19 at Fort Dix FCI. FEDERAL BUREAU OF PRISONS, COVID-19

Coronavirus, https://www.bop.gov/coronavirus/ (last visited on July 27, 2021). Further,

there are 254 staff members and 1737 inmates at Fort Dix FCI who have received



                                              7
      Case 5:16-cr-00444-JLS Document 41 Filed 07/30/21 Page 8 of 8




COVID-19 vaccinations. FEDERAL BUREAU OF PRISONS, Fort Dix FCI,

https://www.bop.gov/coronavirus/ (last visited on July 27, 2021). These numbers show

that COVID-19 is well under control at Fort Dix, where Drexler is incarcerated.

         Lastly, even assuming Drexler could present an extraordinary and compelling

reason for relief, which he cannot, in examining the 3553(a) factors and his possible

danger to the community, release still must be denied. In examining these factors, I must

evaluate whether the sentence served reflects the nature and circumstances of the offense

and the history and characteristics of the defendant, reflects the seriousness of the

offense, promotes respect of the law, and affords adequate deterrence to criminal

conduct.

         First, including good time credit, Drexler has only served approximately 60

months of his 120-month sentence, or fifty percent. Moreover, he continues to present a

danger to the community, and should serve his entire sentence. Drexler committed

horrific child exploitation crimes and sexually abused two family members. There is no

doubt that, at the time of his arrest, the defendant was engaged in conduct that was a

significant danger to the community. If he were to be released, that danger would

continue. Considering Drexler’s serious criminal conduct, he should serve the balance of

his 120-month prison sentence to deter him from this type of conduct again in the future.

         Accordingly, considering Drexler’s lack of any medical condition, his refusal of the

vaccine, his recovery from COVID and the low case numbers at Fort Dix, he does not

warrant a sentence reduction or release in any fashion at the present time.

   IV.      CONCLUSION

   For the foregoing reasons, Drexler’s motion for compassionate release is denied.




                                              8
